DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the brush motor contained in the head member as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 6, the broadest reasonable interpretation of the device incudes a pipe cleaning device with both a movable lever and brush motor contained in the head.  The specification does not disclose enough information for one of ordinary skill in the art to discern how the brush motor circulates the brush around the interior of the aperture in addition to how the lever interacts with the bristles to allow this movement.  The specification does not provide direction as to how to solve the problem with long seeks.  Taking the Wands factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1. Thus, claim 1 is not enabled by the disclosure.
Claims 7-12 are rejected due to being dependent upon rejected claim 6. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 13 recites the limitation "the middle".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 7-12 and 14-20 are rejected due to being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greene (6,698,048).
Regarding Claim 1, Greene teaches A pipe cleaning device (Fig. 1, Ref. 10), the device comprising: 
a handle member (Ref. 18, Fig. 1) having and interior volume (Ref. 22, Fig. 1); 
the handle member is attached to a head member (Fig. 1 annotated below); 
the head member has an aperture (Fig. 3 annotated below) located through a middle (Fig. 3) thereof, wherein the aperture is lined with a movable wire brush (Ref. 62, Fig. 3,4,&12, [Col. 5, Line 56-58] describe the inner mechanism to be rotatable); 
the head member further contains a brush motor (Ref. 24, fig. 1, examiner interprets the motor as part of the head member), wherein the brush motor circulates the brush around the interior of the aperture (Fig. 4&12, [col. 5 Line 56-58]).  

    PNG
    media_image1.png
    207
    251
    media_image1.png
    Greyscale

Regarding Claim 2, Greene teaches the limitations of claim 1, as described above and further teaches a power source (ref. 26, Fig. 1) located within the handle member (Fig. 1).

Regarding Claim 3, Greene teaches the limitations of claim 1, as described above and further teaches a switch (Ref. 28, Fig. 1-2) located on the handle member, wherein the switch operably coupled to the brush motor ([Col. 4, Line 50-58]).  

Regarding Claim 5, Greene teaches the limitations of claim 1, as described above and further teaches multiple rows of wire brushes (Fig. 3 shows multiple rows of wire brushes) located within the aperture of the head member (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene (6,698,048).
Regarding Claim 4, Greene teaches the limitations of claim 1, as described above and further teaches wherein the handle member has an ergonomic grip (Fig. 1).  Greene teaches the handle to be at an angle along with a larger diameter at the end of the handle to prevent the hand from slipping off the end.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the handle member having an ergonomic grip.

Regarding Claim 13, Greene teaches a pipe cleaning device (Fig. 1, Ref. 10), the device comprising: 
a handle member (Ref. 18, Fig. 1) having and interior volume (Ref. 22, Fig. 1); 
the handle member is removably attached to a removable head member (Fig. 1 annotated below) 
the removable head member has an aperture (Fig. 1 shaded below) located through the middle (Fig. 3)  thereof, wherein the aperture is lined with a movable wire brush (Ref. 62, Fig. 3,4,&12, [Col. 5, Line 56-58] describe the inner mechanism to be rotatable); 
the removable head member further contains a brush motor (Ref. 24, fig. 1) wherein the brush motor circulates the brush around the interior of the aperture (Fig. 4&12, [col. 5 Line 56-58]).   

    PNG
    media_image2.png
    198
    258
    media_image2.png
    Greyscale

Regarding Claim 14, Greene teaches the limitations of claim 13, as described above, and further teaches a power source (ref. 26, Fig. 1) located within the handle member

Regarding Claim 15, Greene teaches the limitations of claim 13, as described above, and further teaches a switch (Ref. 28, Fig. 1-2) located on the handle member, wherein the switch operably couple to the brush motor ([Col. 4, Line 50-58]).

Regarding Claim 16, Greene teaches the limitations of claim 13, as described above, and further teaches wherein the handle member has an ergonomic grip (Fig. 1).  Greene teaches the handle to be at an angle along with a larger diameter at the end of the handle to prevent the hand from slipping off the end.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the handle member having an ergonomic grip.

Regarding Claim 19, Greene teaches the limitations of claim 13, as described above, and further teaches a collar (Ref. 16, Fig. 1) located about the top of the handle member, wherein the collar secures to the removable head member (Fig. 1).

Regarding Claim 20, Greene teaches the limitations of claim 13, as described above, and further teaches further comprising multiple rows of wire brushes (Fig. 3 shows multiple rows of wire brushes) located within the aperture of the head member (Fig. 3).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greene as applied to claims 1-5, 13-15, and 19-20 above, and further in view of Cannaliato (2013/0118767).
Regarding Claim 17, Greene teaches the limitations of claim 13, as described above, but fails to explicitly teach electrical contacts located on the base of the removable head member.  Cannaliato teaches a tool with removable heads and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to be able to replace the head of the tool.  Cannaliato teaches the concept of electrical contacts (Ref. 51, Fig. 2, [0034]) located on a base of the removable head member (Fig. 2, [0034]).  Cannaliato further teaches an LED work light can be powered by the electric connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the removable head member, as taught by Greene, with the electrical contacts, as taught by Cannaliato, to provide more functionality to the tool and allow the user to use the tool in dark conditions.  

Regarding Claim 17, Greene teaches the limitations of claim 13, as described above, but fails to explicitly teach electrical contacts located on the base of the removable head member.  Cannaliato teaches a tool with removable heads and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to be able to replace the head of the tool.  Cannaliato teaches the concept of electrical contacts (Ref. 53, Fig. 1, [0034]) located on a top side of the handle member (Fig. 2).  Cannaliato further teaches an LED work light can be powered by the electric connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle member, as taught by Greene, with the electrical contacts, as taught by Cannaliato, to provide more functionality to the tool and allow the user to use the tool in dark conditions.  

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Abiola-Ellison (GB 2570024 A).
Regarding Claim 6, Greene teaches A pipe cleaning device (Fig. 1, Ref. 10), the device comprising: 
a handle member (Ref. 18, Fig. 1) having and interior volume (Ref. 22, Fig. 1); 
the handle member is attached to a head member (Fig. 3); 
the head member has an aperture (Fig. 1 annotated below) located through the middle thereof, wherein the aperture is lined with a movable wire brush (Ref. 62, Fig. 3,4,&12, [Col. 5, Line 56-58] describe the inner mechanism to be rotatable);
the head member further contains a brush motor (Ref. 24, fig. 1), wherein the brush motor circulates the brush around the interior of the aperture (Fig. 12, [col. 5 Line 56-58]).  
Greene teaches an adjustable brush device but fails to explicitly teach the head member contains a movable lever, wherein the movable lever contracts and expands the wire brush.  Abiola-Ellison teaches a brush with adjustable bristles and can be considered analogous art because it is within the same field of endeavor.  Abiola-Ellison teaches the concept of a lever being able to be control the length of the bristles (Fig. 1A-1B, [Pg. 6, para 2]).  Abiola-Ellison teaches the head member contains a movable lever (Ref. 4, Fig. 6A-B), wherein the movable lever contracts and expands the wire brush (Examiner interprets contracts and expands as changing the length of the bristles).  Therefore, it  would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head member, as taught by Green, with a lever to contract and expand the wire brush, as taught by Abiola-Ellison, since such a modification is merely an alternate equivalent structure to adjust the size of the pipe usable in the hole.   

    PNG
    media_image1.png
    207
    251
    media_image1.png
    Greyscale

Regarding Claim 7, Greene in view of Abiola-Ellison teaches the limitations of claim 6, as described above, and further teaches a power source (ref. 26, Fig. 1) located within the handle member (Fig. 1),

Regarding Claim 8, Greene in view of Abiola-Ellison teaches the limitations of claim 6, as described above, and further teaches a switch (Ref. 28, Fig. 1-2) located on the handle member, wherein the switch operably couple to the brush motor ([Col. 4, Line 50-58]).

Regarding Claim 9, Greene in view of Abiola-Ellison teaches the limitations of claim 6, as described above, and further teaches wherein the handle member has an ergonomic grip (Fig. 1).  Greene teaches the handle to be at an angle along with a larger diameter at the end of the handle to prevent the hand from slipping off the end.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the handle member having an ergonomic grip.

Regarding Claim 10, Greene in view of Abiola-Ellison teaches the limitations of claim 6, as described above, and further teaches wherein the brush expands to have a two-inch diameter ([Col. 6, Line 3-12]).  Greene teaches the device can be altered to clean various pipe sizes of different diameters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the brush expansion to have a two-inch diameter, since the difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.

Regarding Claim 11, Greene in view of Abiola-Ellison teaches the limitations of claim 6, as described above, and further teaches wherein the brush contracts to have a diameter of one-half inch diameter ([Col. 6, Line 3-12]).  Greene teaches the device can be altered to clean various pipe sizes of different diameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the brush contraction to have a diameter of one-half inch, since the difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.

Regarding Claim 12, Greene in view of Abiola-Ellison teaches the limitations of claim 6, as described above, and further teaches multiple rows of wire brushes (Fig. 3 shows multiple rows of wire brushes) located within the aperture of the head member (Fig. 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monson (2004/0158946), Davis (2021/0213489), Marotta (10,507,569), and Tulipana (2004/0255414) teach pipe cleaning tools and can be considered analogous art because it is within the same field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723          
                                                                                                                                                                                              
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723